Application pursuant to Executive Law § 298 to enforce petitioner New York State Division of Human Rights’ (DHR) order, dated October 15, 2008, which found that respondent had discriminated against petitioner Angel Rivera on the basis of his gender, and, among other things, directed respondent to pay Rivera back pay in the principal amount of $11,511.67 and compensatory damages for mental anguish and humiliation in the principal amount of $10,000 (transferred to this Court by order of the Supreme Court, Bronx County [Mark Friedlander, J], entered September 29, 2011), unanimously granted, without costs.
DHR’s findings are supported by substantial evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 181 [1978]; Matter of Bronx Cross County Med. Group v Lassen, 233 AD2d 234, 235 [1st Dept 1996], lv denied 89 NY2d 813 [1997]). Respondent, which defaulted in this proceeding, obviously failed to rebut a prima facie showing that it had discriminated against Rivera on account of his gender (see Matter of State Div. of Human Rights v ARC XVI Inwood, Inc., 17 AD3d 239 [1st Dept 2005]). The awards of back pay and compensatory damages are proper (see Executive Law § 297 [4] [c] [ii], [iii]; Matter of Mize v State Div. of Human Rights, 33 NY2d 53, 56 [1973]; ARC XVI Inwood, 17 AD3d at 239). Concur—Saxe, J.P., Renwick, Freedman, Román and Gische, JJ.